UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4154


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN RUFINO MARTINEZ-DOMINGUEZ, a/k/a Cuido Negro,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cr-00218-LO-5)


Submitted: September 18, 2020                                 Decided: October 16, 2020


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence H. Woodward, Jr., RULOFF, SWAIN, HADDAD, MORECOCK, TALBERT
& WOODWARD, P.C., Virginia Beach, Virginia, for Appellant. G. Zachary Terwilliger,
United States Attorney, Daniel T. Young, Assistant United States Attorney, Maureen C.
Cain, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Rufino Martinez-Dominguez pled guilty, pursuant to a written plea agreement,

to sex trafficking of a minor, in violation of 18 U.S.C. § 1591(a)(1), (b)(2), (c). As part of

the plea agreement, Martinez-Dominguez agreed to waive his right to appeal his conviction

or any sentence within the statutory maximum. Based on a total offense level of 41, and a

criminal history category of I, Martinez-Dominguez’s advisory Sentencing Guidelines

range was 324 to 405 months’ imprisonment and the statutory maximum sentence was life

imprisonment. The court departed below the Guidelines and imposed a 186-month

sentence, followed by 15 years of supervised release. Martinez-Dominguez noted a timely

appeal, challenging the validity of the appeal waiver and the reasonableness of his sentence.

In its brief, the Government seeks to enforce the waiver and dismiss Martinez-

Dominguez’s appeal.

       Martinez-Dominguez’s waiver of appellate rights does not prevent him from

challenging the validity of the plea itself. See United States v. McCoy, 895 F.3d 358, 364

(4th Cir.), cert. denied, ___ U.S. ___, 139 S. Ct. 494 (2018). Prior to accepting a guilty

plea, a court must conduct a plea colloquy in which it informs the defendant of, and

determines that the defendant understands, the nature of the charge to which he is pleading

guilty, the maximum possible penalty he faces, and the various rights he is relinquishing

by pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114,

116 (4th Cir. 1991). The court also must ensure that the defendant’s plea is voluntary,

supported by a sufficient factual basis, and not the result of force, threats, or extrinsic

promises. Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949 F.2d at 119-20.

                                              2
       Because Martinez-Dominguez did not move to withdraw his guilty plea in the

district court or otherwise preserve any allegation of Rule 11 error, we review the plea

colloquy only for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).

“To prevail on a claim of plain error, [Martinez-Dominguez] must demonstrate not only

that the district court plainly erred, but also that this error affected his substantial rights.”

Id. at 816. In the guilty plea context, a defendant establishes that an error affected his

substantial rights if he demonstrates a reasonable probability that he would not have

pleaded guilty but for the error. Id. We have reviewed the record and conclude that the

district court conducted a sufficient plea colloquy with Martinez-Dominguez.                 See

DeFusco, 949 F.2d at 116, 119-20. Accordingly, the district court did not plainly err in

accepting Martinez-Dominguez’s guilty plea.

       Martinez-Dominguez seeks to challenge the reasonableness of his sentence. Where,

as here, the Government seeks to enforce the appeal waiver and the defendant has not

alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

issue being appealed falls within the waiver’s scope. United States v. Dillard, 891 F.3d

151, 156 (4th Cir. 2018). Martinez-Dominguez’s assertion that he did not knowingly and

intelligently waive his right to appeal is belied by the transcript of his Rule 11 hearing and

our de novo review of the plea hearing leads us to conclude that the waiver is valid and

enforceable. See United States v. Cohen, 888 F.3d 667, 678 (4th Cir. 2018) (stating

standard of review). Moreover, Martinez-Dominguez’s challenge to the reasonableness of

his sentence falls within the waiver’s scope.



                                                3
      Accordingly, we dismiss Martinez-Dominguez’s appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            4